Opinion by
Johnson, J.
At the trial it was stipulated that duty was assessed on one case of rayon knit underwear marked “A. G. S. 11985 Batavia” and that it has since been verified by the customs officials that the said merchandise was not imported. The issue was held not to be whether or not there was a compliance with the regulations but whether or not there was in fact a nonimportation. (United States v. Browne Vintners Co., Inc., 34 C. C. P. A. 112, C. A. D. 351) followed. In accordance with stipulation and on the authority of the case cited the claim that no duty is assessable on the merchandise was sustained.